Citation Nr: 0333386	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  92-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
1991, for the grant of service connection for multiple 
sclerosis with assignment of a combined schedular rating of 
100 percent and a grant of entitlement to special monthly 
compensation.

2.  Entitlement to a higher rate of special monthly 
compensation.

(The matters of whether clear and unmistakable error (CUE) 
exists in decisions of the Board of Veterans' Appeals (Board) 
dated October 13, 1971, and May 20, 1983, are the subjects of 
a separate decision).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1946 to November 
1947.

This matter is before the Board on appeal of a March 1999 
rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that, in April 2003, after the case was 
forwarded to the Board, additional pertinent evidence was 
received.  This evidence includes a medical statement 
indicating that the veteran has lost both bladder and 
sphincter control to a degree warranting ratings in excess of 
those currently assigned, and that the veteran requires 
regular aid and attendance as a result of multiple sclerosis.  
The private medical statement is stated to be based upon 
review of the May 2001 VA examination report as well as a 
history provided by the veteran and his spouse.  In that 
regard the Board notes that VA's assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  A contemporary 
examination is particularly required where there is, as in 
this case, evidence showing some increase in disability.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

For the above reasons, this case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO 
should also inform the veteran that any 
information and evidence submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year response period.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any case, the RO 
should obtain copies of any VA records 
pertaining to contemporary treatment or 
evaluation of multiple sclerosis.  

3.  Then, the RO should make arrangements 
for the veteran to be an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
current symptoms of and functional 
impairment due to the veteran's multiple 
sclerosis .  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) must 
be completed as well.  The claims folder 
must be made available to the examiner 
and consideration of such should be 
reflected in the completed examination 
reports.  All indicated tests or studies 
should be accomplished.  

The examiner should identify the severity 
of paresis in the upper extremities, to 
include commenting on the degree of 
function remaining in each upper 
extremity, in particular the veteran's 
ability to perform acts such as grasping 
and manipulation with and without 
assistance.  

Relevant to bladder dysfunction, the 
examiner should identify the frequency of 
voiding, whether the veteran is required 
to wear absorbent materials, and, if so, 
how often such must be changed daily.  
The examiner should identify the 
existence and severity of any other 
urinary/bladder dysfunction present.

Relevant to sphincter dysfunction, the 
examiners should identify the frequency 
and extent of leakage and/or involuntary 
bowel movements, whether the wearing of 
protective pads is indicated, and whether 
any loss of sphincter control is partial 
or complete.

The examiner should explain in detail all 
physical restrictions imposed upon the 
veteran by his service-connected 
disabilities, to include comments 
relevant to the nature and severity of 
veteran's left eye disorder and its 
impact upon functions of daily living.  

The examiner should address the 
following:  

(1) whether the veteran requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the veteran is 
able to dress or undress himself, to keep 
himself ordinarily clean and presentable; 
to feed himself, or to attend to the 
wants of nature, and, if so, why; 

(2) whether the veteran requires the 
assistance of another in protecting 
himself from the ordinary hazards of 
daily living, and, if so, why; and 

(3) whether the veteran is restricted to 
his home or the immediate vicinity 
thereof.  

The examiner should identify the extent, 
frequency and duration of any required 
assistance to the veteran in activities 
of daily living.

4.  After the above has been completed, 
the RO should readjudicate the issues on 
appeal based on all evidence received 
since its most recent consideration of 
the claims.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


